    Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 1 of 22




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


  T.H.
  as next friend
  T.B., et al.,

        Plaintiffs,
              v.                               CIVIL ACTION FILE
                                               NO. 1:19-CV-3268-TWT
  DEKALB COUNTY SCHOOL
  DISTRICT, et al.,

        Defendants.

                               OPINION AND ORDER


      This is a civil rights action. It is before the Court on the Plaintiffs’

Motion for Summary Judgment as to Liability [Doc. 159] and the Defendant

Sheriff Maddox’s Motion for Summary Judgment [Doc. 201]. For the reasons

set forth below, the Plaintiffs’ Motion for Summary Judgment as to Liability

[Doc. 159] is GRANTED in part and DENIED in part, and the Defendant

Sheriff Maddox’s Motion for Summary Judgment [Doc. 201] is GRANTED in

part and DENIED in part.

                                 I.   Background

      Named Plaintiffs T.H. and J.B. are students with cognitive and

behavioral impairments that they allege are qualifying disabilities under Title

II of the Americans With Disabilities Act (“Title II”), 42 U.S.C. § 12131 et seq.,

T:\ORDERS\19\T.H\MSJTWT.DOCX
    Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 2 of 22




and Section 504 of the Rehabilitation Act (“Section 504”), 29 U.S.C. § 794, that

entitle them to special education services under the Individuals with

Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq. (Am. Compl.

¶¶ 8–31). Named Plaintiff T.B. is T.H.’s mother. (Id. ¶ 20.) The Plaintiffs allege

that T.H. and J.B. did not receive the special education services to which they

were entitled during periods of incarceration at the DeKalb County Jail (“the

Jail”). (Id. ¶¶ 8–31.) On behalf of themselves and a class of similarly situated

detainees, the Plaintiffs brought this suit against several Defendants: the

DeKalb County School District (“DCSD”) and its Superintendent in his official

capacity; the Georgia Department of Education (“GDOE”) and the State School

Superintendent in his official capacity; and DeKalb County Sheriff Melody

Maddox in her official capacity. (Id. ¶¶ 35–59.) 1 The Plaintiffs allege that the

Defendants “share responsibility for ensuring that youth detained at the Jail”

receive the free and appropriate public education (“FAPE”) required by law,

and the Defendants fail to satisfy their obligations in this context. (Id. ¶¶ 32,

34, 65.) With regards to Sheriff Maddox, the Plaintiffs allege that the Sheriff

has failed to coordinate with the other Defendants in identifying detainees who

qualify for special education services and that she has failed to provide DCSD




      1  Sheriff Melody Maddox became DeKalb County Sheriff after the
initiation of this action, and she has replaced the previous Sheriff in this action.
Because these cross-motions only pertain to Sheriff Maddox, any reference to
a singular Defendant should be read as referring to her.
                                          2
T:\ORDERS\19\T.H\MSJTWT.DOCX
    Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 3 of 22




with access to the Plaintiffs to provide the required FAPE. (Id. ¶¶ 69, 85.)

      In its January 22, 2021 Order, the Court certified two classes in this

action: the “IDEA Class,” defined as “[a]ll youth detained at the Dekalb County

Jail with a disability, as defined by the IDEA[;]” and the “Discrimination

Subclass,” defined as “[a]ll members of the IDEA Class who are qualified

individuals with a disability, as defined by the ADA or Section 504 of the

Rehabilitation Act.” (Jan. 22, 2021 Order at 12.) The Plaintiffs now move for

summary judgment as to Sheriff Maddox’s liability, arguing that “the

undisputed facts establish that the Sheriff fails to meet her IDEA

obligations[,]” as well as her Title II and Section 504 obligations. (Pls.’ Br. in

Supp. of Pls.’ Mot. for Summ. J., at 2–3.) Sheriff Maddox has filed a cross

motion for summary judgment, claiming that she has not failed to satisfy any

applicable legal obligations under the IDEA, Title II, or Section 504. (Def.’s Br.

in Supp. of Def.’s Mot. for Summ. J., at 3.)

                               II.        Legal Standard

      Summary      judgment          is   appropriate   only   when   the   pleadings,

depositions, and affidavits submitted by the parties show no genuine issue of

material fact exists and that the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(c). The court should view the evidence and draw any

inferences in the light most favorable to the nonmovant. Adickes v. S.H. Kress

& Co., 398 U.S. 144, 158–59 (1970). The party seeking summary judgment

                                             3
T:\ORDERS\19\T.H\MSJTWT.DOCX
    Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 4 of 22




must first identify grounds that show the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). The burden then

shifts to the nonmovant, who must go beyond the pleadings and present

affirmative evidence to show that a genuine issue of material fact exists.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986). “Cross-motions for

summary judgment will not, in themselves, warrant the court in granting

summary judgment unless one of the parties is entitled to judgment as a

matter of law on facts that are not genuinely disputed.” United States v.

Oakley, 744 F.2d 1553, 1555 (11th Cir. 1984) (internal citations omitted).

                               III.   Discussion

      As the Defendant notes, this case appears to present an issue of first

impression in the Eleventh Circuit regarding a sheriff’s obligations under the

IDEA. (Def.’s Br. in Supp. of Def.’s Mot. for Summ. J., at 2.) The Parties

acknowledge that the IDEA has little to say about the specific responsibilities

of a correctional facility in providing eligible detainees with the required

FAPE. Therefore, this Court will first identify the Defendant’s obligations

under the IDEA and then assess whether the Defendant has satisfied them

with regards to the Named Plaintiffs and their fellow class members. The

Court will then evaluate the Plaintiffs’ Title II and Section 504 claims. But

first, the Court pauses to take stock of the undisputed facts upon which this

decision rests.

                                       4
T:\ORDERS\19\T.H\MSJTWT.DOCX
    Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 5 of 22




      A. The Parties’ Statements of Undisputed Material Facts

      In support of their Cross-Motions for Summary Judgment, the Parties

submitted Statements of Undisputed Material Facts, responded to the other

side’s Statements, and added facts of their own to their opponents’ Statements.

These documents show some areas of agreement. Sheriff Maddox is in charge

of the DeKalb County Jail, the largest pretrial detention facility in the region.

(Pls.’ Statement of Undisputed Material Facts in Supp. of Pls.’ Mot. for Summ.

J. ¶¶ 1, 3.) The Sheriff manages all of the Jail’s operations, including

determinations of which detainees can participate in certain programs and

activities. (Id. ¶¶ 6–7.) “The Sheriff is ultimately responsible for facilitating

access to [DCSD] to provide special education to students at the Jail.” (Id. ¶ 8

(internal quotation marks omitted).) While DCSD is responsible for providing

special education services at the Jail, any DCSD employee would rely upon the

Sheriff and her staff at the Jail for access to the detainees. (Id. ¶¶ 64, 66.)

      The undisputed facts also show that the Named Plaintiffs have not made

significant progress in the IEPs; neither T.H. nor J.B. have “earned any credits

toward a high school diploma from the instruction [they have] received at the

Jail.” (Id. ¶¶ 79, 84.) Both T.H. and J.B. spend less time with DCSD staff than

required by their IEPs. For example, T.H.’s previous IEP, in effect both before

and during the COVID-19 pandemic, “entitled him to receive 360 minutes of

special education instruction at [the Jail], 5 times per week.” (Id. ¶ 77.)

                                         5
T:\ORDERS\19\T.H\MSJTWT.DOCX
    Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 6 of 22




However, T.H. was only scheduled to receive 180 minutes of instruction over

four weekly sessions. (Id.) Once the COVID-19 pandemic began, DCSD ceased

in-person education. (Def.’s Statement of Undisputed Material Facts in Supp.

of Def.’s Mot. for Summ. J. ¶ 11.) DCSD currently does not have access to

eligible detainees. (Id. ¶ 18.)2 Without access to the students, the Jail allows

DCSD to provide the students with work packets, which the Jail then returns

to DCSD. (Id. ¶ 12.) However, DCSD’s provision of FAPE relies heavily on

access to technology and the internet. (Pls.’ Statement of Undisputed Material

Facts in Supp. of Pls.’ Mot. for Summ. J. ¶¶ 72–73.) Before August 2020, DCSD

was unable to provide detainees with access to the internet or technology. (Id.

¶ 71.) Since that time, DCSD has been able to provide shared-use laptops to




      2 The Plaintiffs dispute this fact on two grounds. First, the Plaintiffs
argue that DCSD “is only unable to access eligible inmates at [the Jail] because
the Sheriff’s Office does not provide [DCSD] with access.” (Pls.’ Response to
Def.’s Statement of Undisputed Material Facts in Supp. of Def.’s Mot. for
Summ. J. ¶ 18.) However, this argument concedes the underlying fact—
DCSD’s inability to access the detainees—while arguing against the
Defendant’s proffered reasons for limiting access. Local Rule 56.1(B)(2)(A)(1)
makes clear that responses to a movant’s undisputed material facts must be
nonargumentative. The Plaintiffs repeatedly dispute the Defendant’s facts
with legal arguments that do not contest the underlying facts. (See, e.g., id.
¶¶ 7, 9, 12, 14.) Some of the Defendant’s responses are similarly
argumentative. (See, e.g., Def.’s Response to Pls.’ Statement of Undisputed
Material Facts in Supp. of Pls.’ Mot. for Summ. J. ¶ 74.) In general, to the
extent the responding party’s disputes are only argumentative, the movant’s
facts will be admitted. Here, the Plaintiffs also argue that the Defendant’s
statement that student access is limited because of the pandemic is
inadmissible hearsay. (Id. ¶ 18.) The Court will only admit this fact to show
that DCSD currently has no access to eligible students at the Jail.
                                       6
T:\ORDERS\19\T.H\MSJTWT.DOCX
    Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 7 of 22




students at the Jail. (Id. ¶ 102.) T.H. and J.B. received school emails and a

shared laptop on October 12, 2020, though there is some dispute as to how long

the Plaintiffs possessed these resources. (Pls.’ Response to Def.’s Statement of

Undisputed Material Facts in Supp. of Def.’s Mot. for Summ. J. ¶ 14.)

      One of the main areas of dispute between the Parties involve actions the

Defendant undertook after the Plaintiffs filed their Motion for Summary

Judgment in January of 2021. In response to the Plaintiffs’ repeated assertions

that the Sheriff’s Office has no policies or procedures to identify detainees

eligible for special education services, the Sheriff notes that since “early

February 2021, the Sheriff’s Office began providing weekly reports of inmates

ages 17–21 to [DCSD].” (See, e.g., Def.’s Response to Pls.’ Statement of

Undisputed Material Facts in Supp. of Pls.’ Mot. for Summ. J. ¶ 21.) The

Sheriff claims that DCSD uses these reports to identify students eligible for

special education services while in the Sheriff’s custody. (Id.) The Defendant

has attempted to admit the existence of these reports as an undisputed

material fact in support of her Motion for Summary Judgment. (Def.’s

Statement of Undisputed Material Facts in Supp of Def.’s Mot. for Summ. J.

¶ 19.) The Plaintiffs object to the admissibility of this fact for two reasons.

First, the Plaintiffs argue this fact contradicts the Sheriff’s prior admission

that the Sheriff’s Office makes no efforts to identify potential special education

students at the Jail. (Pls.’ Response to Def.’s Statement of Undisputed Material

                                        7
T:\ORDERS\19\T.H\MSJTWT.DOCX
    Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 8 of 22




Facts in Supp. of Def.’s Mot. for Summ. J. ¶ 19.) The Plaintiffs argue that

absent the previous admission’s withdrawal, Federal Rule of Civil Procedure

36(b) deems this issue settled. (Id.) Second, the Plaintiffs argue this claimed

fact is untimely and prejudicial under Federal Rule of Civil Procedure 37(c)(1),

as the Defendant did not disclose this fact until she filed her cross-motion in

May 2021. (Id.)

      The Plaintiffs’ first set of interrogatories asked Sheriff Maddox to

“[s]tate whether You contend that You provide the School District with access

to Your inmate database on at least a weekly basis for the purpose of

effectuating child find obligations . . . .” (Def.’s Response to Pls.’ First Set of

Interrogatories ¶ 6.) Sheriff Maddox answered in the negative, noting that a

draft Memorandum of Understanding regarding these efforts “was circulated,

but never finalized.” (Id.) Sheriff Maddox provided this answer in May 2020,

nine months before she began to submit these reports. (Id. at 7.) These two

statements are in direct conflict, and as a result, the Defendant failed to timely

supplement or correct her interrogatory response in accordance with Federal

Rule of Civil Procedure 26(e)(1). As a result, Federal Rule of Civil Procedure

37(c)(1) precludes the Defendant from using this information in her Motion for

Summary Judgment, and the Court will not consider this fact in its analysis

here. To the extent the Defendant denies the Plaintiffs’ claimed undisputed

facts solely due to this new weekly report, the Plaintiffs’ facts will be deemed

                                        8
T:\ORDERS\19\T.H\MSJTWT.DOCX
    Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 9 of 22




admitted. 3

      B. The Plaintiffs’ IDEA Claim

      Congress passed the IDEA with the purpose of ensuring “that all

children with disabilities have available to them a free appropriate public

education that emphasizes special education and related services designed to

meet their unique needs and prepare them for further education, employment,

and independent living[.]” 20 U.S.C. § 1400(d)(1)(A). The Eleventh Circuit

recently detailed the scope and structure of the law:

      The IDEA represents an ambitious national undertaking to
      promote the education of children with disabilities. Congress
      enacted the IDEA in light of its observation that most disabled
      children were either totally excluded from schools or were sitting
      idly in regular classrooms awaiting the time when they were old
      enough to drop out. The Act offers the States federal funds in
      exchange for a commitment to provide all children with
      disabilities individually tailored special education, also known as
      a free appropriate public education or FAPE. The principal
      vehicle for providing a FAPE is an individualized education
      program (“IEP”) prepared by the child’s parents, teachers, and
      school officials that is reasonably calculated to enable a child to
      make progress appropriate in light of the child’s circumstances.

      3   The Defendant argues that this case is moot because she “has taken
steps to comply with the IDEA and [Title II and Section 504], and there exists
no current case or controversy.” (Def.’s Br. in Supp. of Def.’s Mot. for Summ.
J., at 12.) While a defendant’s voluntary conduct can moot a case, this standard
is “stringent”—it must be “absolutely clear that the allegedly wrongful
behavior could not reasonably be expected to recur.” Friends of the Earth, Inc.
v. Laidlaw Envtl. Svcs. (TOC), Inc., 528 U.S. 167, 189 (2000). Though the
Defendant here claims her mere efforts to comply moot the case, she has not
shown that these efforts alone have either (1) ended the alleged wrongful
behavior or (2) would not recur. As a result, regardless of whether the Court
considers these alleged weekly reports in its analysis, the Defendant’s
mootness argument fails.
                                        9
T:\ORDERS\19\T.H\MSJTWT.DOCX
   Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 10 of 22




Durbrow v. Cobb Cty. School Dist., 887 F.3d 1182, 1189 (11th Cir. 2018)

(internal quotation marks and citations omitted). “[B]eyond mere procedures,

the IDEA confers a substantive right to a ‘free appropriate public education’

for children with disabilities.” L.J. by N.N.J. v. School Bd. of Broward Cty., 927

F.3d 1203, 1210 (11th Cir. 2019). In addition to the obligation to provide FAPE

in accordance with a student’s IEP, states receiving IDEA funds have a “child-

find” obligation: states must develop a “practical method” to identify, locate,

and evaluate students eligible for special education services. 20 U.S.C.

§ 1412(a)(3)(A); see also Durbrow, 887 F.3d at 1196 (noting the state’s FAPE

and child find obligations). “The child-find duty requires an evaluation of any

child who is ‘suspected of being a child with a disability,’ and when the state

overlooks clear signs of disability or negligently fails to order testing, it violates

its duty under the Act.” J.N. v. Jefferson Cty. Bd. of Educ., No. 19-14847, 2021

WL 4128941, at *2 (11th Cir. Sept. 10, 2021) (quoting 34 C.F.R.

§ 300.111(c)(1)).

       Federal regulations implementing the IDEA apply to state and local

education agencies, as well as “[s]tate and local juvenile and adult correctional

facilities[.]” 34 C.F.R. § 300.2(b)(1). The statute itself contemplates the

provision of FAPE to incarcerated children with disability. 20 U.S.C.

§ 1412(a)(11)(C). However, the statutory and regulatory schemes give states

broad discretion in structuring and implementing programs across its agencies
                                         10
T:\ORDERS\19\T.H\MSJTWT.DOCX
   Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 11 of 22




to ensure the provision of FAPE. See Los Angeles Unified School Dist. v.

Garcia, 669 F.3d 956, 959–60 (9th Cir. 2012) (“[Q]uestions of which agency is

responsible for providing a student with a FAPE are determined under state

law.”). While the statute and accompanying regulations oblige the state and its

political subdivisions to identify eligible students and provide FAPE, the

systems and processes for achieving those goals are left entirely to the

individual states. Thus, while the state and its political subdivisions are

collectively responsible for IDEA compliance, the scope of each subdivision’s

specific responsibilities depends upon state law.

          1. The Sheriff’s IDEA Obligations

      As the Sheriff notes, the substantive law outlining her responsibilities

with regards to the IDEA is very limited. The IDEA is an education statute, so

it follows that many of the provisions apply specifically to state and local

education agencies. For example, the federal regulations implementing the

IDEA make clear that the state education agency is responsible for ensuring

compliance with the law. 34 C.F.R. § 300.149(a). However, much of the

statutory language applies to the State in general rather than specific agencies

or subdivisions. See, e.g., 20 U.S.C. § 1412(a). As noted above, the statute

provides for much discretion among state authorities in the management and

supervision of IDEA implementation. Without clear obligations specific to

sheriffs, the Plaintiffs rely on the IDEA obligations generally applicable to

                                      11
T:\ORDERS\19\T.H\MSJTWT.DOCX
   Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 12 of 22




states and case law outside of the correctional context to highlight the Sheriff’s

alleged liability for IDEA violations. (See, e.g., id. at 17–20.) The Plaintiffs’

arguments outline “systemic violations” of the IDEA and fault the Defendant

for her role in those violations. (Pls.’ Br. in Supp. of Pls.’ Mot. for Summ. J., at

16 (internal quotation marks omitted)).

        The threshold question becomes whether the Defendant can be held

liable for these systemic violations. The Defendant acknowledges that the

federal regulations implementing the IDEA apply equally to her and all other

“political subdivisions of the [S]tate.” (Def.’s Br. in Supp. of Def.’s Mot. for

Summ. J., at 14 (quoting 34 C.F.R. § 300.2(b)(1)).) However, the Defendant

argues that “where the IDEA and state law provide no specified responsibilities

for a Sheriff,” and considering certain logistical challenges inherent in

operating a correctional facility, “it stands to reason that a Sheriff who is

making documented efforts to” comply with the law cannot be found liable for

violations. (Id. at 15–16.) However, the explicit inclusion of “[s]tate and local

juvenile and adult correctional facilities” in the federal regulations indicates

that these facilities are included in the regulations’ definition of “the State,”

and all regulations are thus binding upon the Jail. 34 C.F.R. § 300.2(b). Rather

than insulate the Sheriff from liability, the lack of specific obligations renders

each political subdivision liable for the State’s failures to comply with the

IDEA.

                                        12
T:\ORDERS\19\T.H\MSJTWT.DOCX
   Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 13 of 22




      This result is further confirmed by the unique position held by the

Sheriff. As noted above, the Sheriff controls the access to the detainees, and

DCSD requires access to instruct the students. Thus, without the Sheriff’s

cooperation, DCSD cannot provide the detainees with their FAPE. The Sheriff

acknowledges that her role in IDEA compliance “is one of providing access for

Eligible Inmates to receive education from DCSD.” (Def.’s Br. in Supp. of Def.’s

Mot. for Summ. J., at 14.) Because the Sheriff is solely responsible for

managing DCSD’s access to students, any IDEA violation resulting from

DCSD’s lack of access renders both DCSD and the Sheriff liable. The Sheriff

also maintains sole possession of the identities of the eligible detainees who

enter the Jail. (See Pls.’ Statement of Undisputed Material Facts in Supp. of

Pls.’ Mot. for Summ. J. ¶ 29.) There is no dispute that “[w]ithout a formal

system for child find in the Jail, [DCSD’s] ability to expediently and thoroughly

carry out its child find duty is inhibited.” (Id. ¶ 32.) As a result, the Sheriff

occupies a crucial position in ensuring the State can meet its child-find

requirements. Insofar as DCSD’s access is inadequate to comply with student’s

IEPs and the State fails in its child-find obligations among detainees at the

Jail, the Sheriff is liable for these IDEA violations.

      In summary, because of the unequivocal inclusion of correctional

facilities in the IDEA’s implementing regulations and the unique position the

Sheriff holds with regards to the Plaintiffs’ education, the Sheriff can be held

                                        13
T:\ORDERS\19\T.H\MSJTWT.DOCX
   Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 14 of 22




liable for IDEA violations experienced by the Plaintiffs while detained at the

Jail.

           2. The Sheriff Violates Her IDEA Obligations

        The undisputed facts demonstrate IDEA violations with regards to the

Named Plaintiffs and their fellow class members. First, the Sheriff violates her

child-find duty. Under the IDEA, “[a]ll children with disabilities residing in the

State” must be identified and evaluated through a practical method. 20 U.S.C.

§ 1412(a)(3); see also 34 C.F.R. § 300.111(c)(1). A state violates its child-find

duty when it “overlooks clear signs of disability or negligently fails to order

testing.” J.N., 2021 WL 4128941, at *2. By definition, the IDEA Class is

composed of detainees in the Jail with a qualifying disability. Under the IDEA,

the State must identify and evaluate these detainees to assess what, if any,

special education services they might require. The undisputed facts show that

no practical method exists for identifying detainees with disabilities under the

IDEA. The Jail lacks a “formal intake process” to assist with the identification

and evaluation of potentially eligible detainees, and DCSD does not have

access to the identities of these potentially eligible detainees. (Def.’s Response

to Pls.’ Statement of Undisputed Material Facts in Supp. of Pls.’ Mot. for

Summ. J. ¶¶ 28–30.) Further, the Parties agree that without such a formal

process, DCSD’s ability to identify and evaluate qualifying detainees is

“seriously challenged” and “inhibited.” (Id. ¶¶ 30, 32.) Because no practical

                                       14
T:\ORDERS\19\T.H\MSJTWT.DOCX
   Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 15 of 22




method for this identification and evaluation exists, eligible detainees go

without the special education services guaranteed to them under the IDEA.

As a result, the Sheriff violates her child-find duty with regards to the IDEA

Class.

         The experiences of Named Plaintiffs T.H. and J.B. illustrate the failure

of the Jail’s child-find processes. For example, despite the fact that J.B. had an

existing IEP with DCSD, he was not identified or evaluated for special

education services when detained at the Jail in either 2017 or 2018. (Id. ¶¶ 43–

45.) And though T.H. has a qualifying disability, he was neither identified as

a student with a qualifying disability nor evaluated upon his detention in

December 2018. (Id. ¶ 36.) Long after this failure to identify and evaluate

them, T.H. and J.B. began receiving special education services in 2019. (Id.

¶¶ 42, 50.) Thus, the undisputed facts show that the State failed its child-find

duties with regards to both the Named Plaintiffs and the IDEA Class. Because

they were detained in the Jail at this time, the Sheriff shares in the State’s

liability for these child-find violations.

         In addition, to the extent eligible detainees have an existing IEP, the

undisputed facts indicate an IDEA violation with regards to DCSD’s access to

those students. As the Eleventh Circuit has noted, failure “to implement

substantial or significant provisions of the child’s IEP” results in an IDEA

violation. L.J., 927 F.3d at 1213. The undisputed facts show that the “current

                                         15
T:\ORDERS\19\T.H\MSJTWT.DOCX
   Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 16 of 22




level of access provided by the Jail does not allow students to be served at the

frequency and duration that is determined to be needed and provided for in

their IEPs.” (Pls.’ Statement of Undisputed Material Facts in Supp. of Pls.’

Mot. for Summ. J. ¶ 74.) Again, T.H. and J.B.’s experiences illustrate the Jail’s

IDEA violation here. T.H.’s past IEP, which was in effect between August 2019

and August 2020, required 360 minutes of weekly instruction over five sessions

from a special education teacher. (Id. ¶ 77.) However, during this time, T.H.

was only scheduled for 180 minutes of instruction over four sessions. (Id.)

During his detention, “T.H. has not earned any credits toward a high school

diploma . . . .” (Id. ¶ 79.) Though a mere failure to progress is not sufficient on

its own to prove an IDEA violation, only scheduling a student for half of the

instruction required by his IEP and the student subsequently failing to earn a

single credit toward graduation represents a failure “to implement substantial

or significant provisions of the child’s IEP[.]” L.J., 927 F.3d at 1213–14.

Because the Sheriff is “ultimately responsible for facilitating access to [DCSD]

to provide special education to students at the Jail[,]” any failure to implement

a student’s IEP as a result of a lack of access necessarily implicates the Sheriff.

(Pls.’ Statement of Undisputed Material Facts in Supp. of Pls.’ Mot. for Summ.

J. ¶ 8 (internal quotation marks omitted).)

      The Defendant highlights a variety of logistical and operational

challenges that, in her view, “must be taken into account when assessing the

                                        16
T:\ORDERS\19\T.H\MSJTWT.DOCX
   Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 17 of 22




good faith efforts of Sheriff Maddox and her jail staff” in facilitating “DCSD’s

provision of educational services.” (Def.’s Br. in Supp. of Def.’s Mot. for Summ.

J., at 10.) First, the Sheriff claims that she is “194 detention officers short in

jail operation.” (Def.’s Reply Br. in Supp. of Def.’s Mot. for Summ. J., at 4.)

Second, the Sheriff highlights the effect the pandemic has had on the delivery

of educational services and the need to limit interaction between staff and

detainees. (Id. at 5.) In addition, the Sheriff repeatedly notes her priorities of

maintaining order and security within the Jail and the transient nature of

some detainees. (See, e.g., Def.’s Br. in Supp. of Def.’s Mot. for Summ. J., at

18–19.) The Court acknowledges the difficulty in managing a large pretrial

detention facility, particularly in the middle of a global pandemic. However,

these challenges do not alleviate the State’s requirements to identify eligible

students and provide FAPE in accordance with a student’s IEP. While her

precise role in the State’s IDEA compliance must be determined by the State,

her role is indisputably necessary as to eligible detainees at the Jail. The

Plaintiffs’ Motion for Summary Judgment as to Liability is granted, and the

Defendant’s Motion for Summary Judgment is denied as to the Plaintiffs’ IDEA

claims.

      C. The Plaintiffs’ Title II and Section 504 Claims

      “Title II of the ADA and § 504 of the Rehabilitation Act forbid

discrimination on the basis of disability in the provision of publics services.”

                                       17
T:\ORDERS\19\T.H\MSJTWT.DOCX
   Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 18 of 22




J.S., III by and through J.S. Jr. v. Houston Cty. Bd. of Educ., 877 F.3d 979, 985

(11th Cir. 2017). Under Title II, “no qualified individual with a disability shall,

by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be

subjected to discrimination by any such entity.” 42 U.S.C. § 12132. Section 504

contains similar language: “No otherwise qualified individual with a disability

in the United States, . . . shall, solely by reason of her or his disability, be

excluded from the participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal financial

assistance.” 29 U.S.C. § 794. Because the same standards govern claims under

these statutes, the Plaintiffs’ claims here will be discussed together. J.S., III,

877 F.3d at 985. To prevail under Title II or Section 504, a plaintiff must show

“(1) that he is a qualified individual with a disability; (2) that he was either

excluded from participation in or denied the benefits of a public entity's

services, programs, or activities, or was otherwise discriminated against by the

public entity; and (3) that the exclusion, denial of benefit, or discrimination

was by reason of the plaintiff's disability.” Bircoll v. Miami-Dade Cty., 480 F.3d

1072, 1083 (11th Cir. 2007). While the Supreme Court has noted that some

conduct could violate the IDEA, Title II, and Section 504 simultaneously, a

mere failure to provide FAPE does not alone demonstrate discrimination in the

education context. See J.S., III, 877 F.3d at 985–86 (citing Fry v. Napoleon

                                        18
T:\ORDERS\19\T.H\MSJTWT.DOCX
   Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 19 of 22




Cmty. Schools, 137 S. Ct. 743, 756 (2017)). Under Title II and Section 504, “a

plaintiff may establish intentional discrimination by showing deliberate

indifference.” Id. at 987. However, deliberate indifference “is an exacting

standard.” Doe v. School Bd. of Broward Cty., 604 F.3d 1248, 1259 (11th Cir.

2010). Deliberate indifference will only be found where the response to the

known circumstance is clearly unreasonable, and courts may determine that a

response was not clearly unreasonable on a motion for summary judgment.

J.S., III, 877 F.3d at 987.

       The Plaintiffs argue that the Discrimination Subclass is entitled to

judgment as a matter of law because the Sheriff intentionally discriminates

against subclass members by demonstrating deliberate indifference to their

IDEA rights. (Pls.’ Br. in Supp. of Pls.’ Mot. for Summ. J., at 21–22.) The

Plaintiffs argue that the Sheriff is aware of the Subclass members’ rights to

special education services and that she has the authority to assist Subclass

members in receiving such services. (Id. at 22–23.) Despite this knowledge and

authority, the Plaintiffs argue that the Sheriff’s response to these

circumstances is clearly unreasonable and thus constitutes intentional

discrimination by deliberate indifference. (Id. at 24–25.) In her Motion for

Summary Judgment, the Sheriff argues that the Plaintiffs cannot show that

she “or her staff discriminated against anyone because of known disabilities.”

(Def.’s Br. in Supp. of Def.’s Mot. for Summ. J., at 22.) Further, the Defendant

                                      19
T:\ORDERS\19\T.H\MSJTWT.DOCX
   Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 20 of 22




claims that the Plaintiffs are unable to show that her actions were clearly

unreasonable under the circumstances. (Def.’s Reply Br. in Supp. of Def.’s Mot.

for Summ. J., at 7.)

       The Plaintiffs frame the Sheriff’s IDEA failures as a response to this

litigation, arguing that the Sheriff has the capabilities to cooperate with DCSD

in complying with the IDEA but ceased her efforts after the initiation of this

suit. (Pls.’ Br. in Supp. of Pls.’ Mot. for Summ. J., at 23–24.) This claim fails for

two reasons. First, the Plaintiffs do not allege more than a failure to provide

FAPE. While the Sheriff’s actions implicate the IDEA, it is unlikely that those

same actions violate Title II and the ADA. The Supreme Court has discussed

the interaction of these three statutes at-length in another IDEA case:

       One clue to whether the gravamen of a complaint against a school
       concerns the denial of a FAPE, or instead addresses disability-
       based discrimination, can come from asking a pair of hypothetical
       questions. First, could the plaintiff have brought essentially the
       same claim if the alleged conduct had occurred at a public facility
       that was not a school—say, a public theater or library? And
       second, could an adult at the school—say, an employee or
       visitor—have pressed essentially the same grievance? When the
       answer to those questions is yes, a complaint that does not
       expressly allege the denial of a FAPE is also unlikely to be truly
       about that subject; after all, in those other situations there is no
       FAPE obligation and yet the same basic suit could go forward.
       But when the answer is no, then the complaint probably does
       concern a FAPE, even if it does not explicitly say so; for the FAPE
       requirement is all that explains why only a child in the school
       setting (not an adult in that setting or a child in some other) has
       a viable claim.

Fry, 137 S. Ct. at 756. Acknowledging that in this context the relevant “school”

                                         20
T:\ORDERS\19\T.H\MSJTWT.DOCX
   Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 21 of 22




is the Jail, the answer to both hypothetical questions here is “no”—the

Plaintiffs could not have brought this claim against a non-educational public

facility and no adult could make the same claim against the Sheriff. As a result,

the Fry hypothetical here indicates that the allegations here merely address a

denial of FAPE. Because a viable Title II or Section 504 claim requires

something more than mere denial of FAPE, the Plaintiffs’ claims fail as a

matter of law.

      Second, the Sheriff’s response to the known circumstances was not

clearly unreasonable. Though the logistical challenges facing the Sheriff in

managing a large pretrial facility do not absolve her of her IDEA obligations,

they do weigh against a finding of deliberate indifference in the Title II and

Section 504 context. These claimed challenges—maintaining order among

detainees, managing staffing shortages, and protecting staff and inmates from

COVID-19—all provide a reasonable basis for the Sheriff’s actions, regardless

of their IDEA implications. For example, taking away a detainee’s laptop or

limiting access to DCSD instructors might affect the detainee’s IEP progress

in such a way as to implicate the IDEA. However, taking away a detainee’s

laptop and limiting interaction with DCSD employees during a pandemic is

also not a clearly unreasonable action in the correctional context given the

Sheriff’s other goals and concerns. Put another way, the Plaintiffs have failed

to show that the denial of special education services was “by reason of the

                                       21
T:\ORDERS\19\T.H\MSJTWT.DOCX
   Case 1:19-cv-03268-TWT Document 233 Filed 09/16/21 Page 22 of 22




plaintiff's disability.” Bircoll, 480 F.3d at 1083. As a result, the Court finds that

the Sheriff’s actions in light of the known circumstances are not so

unreasonable as to constitute intentional discrimination by deliberate

indifference. The Plaintiffs’ Title II and Section 504 claims fail as a matter of

law, their Motion for Summary Judgment on these claims is denied, and the

Court grants the Defendant’s Motion for Summary Judgment with regards to

these claims.

                                IV.     Conclusion

       For the reasons set forth above, the Plaintiffs’ Motion for Summary

Judgment as to Liability [Doc. 159] is GRANTED in part and DENIED in part,

and the Defendant Sheriff Maddox’s Motion for Summary Judgment [Doc. 201]

is GRANTED in part and DENIED in part.

       SO ORDERED, this 16 day of September, 2021.



                                   /s/Thomas W. Thrash
                                   THOMAS W. THRASH, JR.
                                   United States District Judge




                                         22
T:\ORDERS\19\T.H\MSJTWT.DOCX
